Exhibit 10.1

VWR INTERNATIONAL, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

(Effective May 1, 2007)


--------------------------------------------------------------------------------


VWR INTERNATIONAL, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

(Effective May 1, 2007)

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

1.

 

Purpose

 

1

 

 

 

 

 

2.

 

Definitions

 

1

 

 

 

 

 

3.

 

Participation and Deferral Elections

 

5

 

 

 

 

 

4.

 

Accounts

 

5

 

 

 

 

 

5.

 

Vesting of Accounts

 

6

 

 

 

 

 

6.

 

Payment of Accounts

 

7

 

 

 

 

 

7.

 

Unforeseeable Emergency

 

8

 

 

 

 

 

8.

 

Beneficiary Designation

 

9

 

 

 

 

 

9.

 

Payment to Guardian

 

9

 

 

 

 

 

10.

 

Withholding; Payroll Taxes

 

9

 

 

 

 

 

11.

 

Source of Funds

 

10

 

 

 

 

 

12.

 

Committee

 

10

 

 

 

 

 

13.

 

Claims Procedure

 

11

 

 

 

 

 

14.

 

Nonalienation of Benefits

 

12

 

 

 

 

 

15.

 

Amendment and Termination

 

12

 

 

 

 

 

16.

 

Participating Employers

 

13

 

 

 

 

 

17.

 

No Contract of Employment

 

13

 

 

 

 

 

18.

 

Applicable Law

 

13

 

 

 

 

 

19.

 

Successors

 

13

 

 

 

 

 

20.

 

Headings

 

13

 

 

 

 

 

21.

 

Gender and Number

 

13

 

 

 

 

 

22.

 

Top-Hat Plan

 

14

 


--------------------------------------------------------------------------------


VWR INTERNATIONAL, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

(Effective May 1, 2007)

PREAMBLE

WHEREAS, VWR International, Inc. (“VWR”) maintains the VWR International, Inc.
Retirement Savings 401(k) Plan (the “Qualified Plan”) for the benefit of its
eligible employees; and

WHEREAS, contributions to the Qualified Plan are subject to certain limitations
under the Internal Revenue Code of 1986, as amended; and

WHEREAS, VWR desires to provide benefits to a select group of management and
highly compensated employees in excess of those permitted under the Qualified
Plan;

NOW, THEREFORE, effective May 1, 2007, VWR hereby adopts the VWR International,
Inc. Nonqualified Deferred Compensation Plan to read as follows:

1.                                       Purpose.  This Plan is maintained for
the purpose of providing deferred compensation to certain key employees of the
Company on a nonqualified basis.  This Plan is to be unfunded and is maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees, within the meaning of §201(2),
§301(a)(3), and §401(a)(1) of ERISA.

2.                                       Definitions.

(a)                                  “Account” means an account or accounts
established under Section 4, maintained under this Plan solely as bookkeeping
entries for each Participant, to which the Participant’s deferred amounts under
this Plan are credited and from which distributions to the Participant or his or
her beneficiary are made.

(b)                                 “Base Pay” means all Pay other than Bonus
Amounts.

(c)                                  “Board” means the Board of Directors of
VWR.

(d)                                 “Bonus Amounts” means that portion of Pay
consisting of bonuses (including any such amounts deferred pursuant to a
Deferral Agreement or to a salary reduction election under the Qualified Plan).

(e)                                  “Change in Control” means a “change in
control event” as defined in Treasury regulations or other guidance issued
pursuant to Code §409A.

(f)                                    “Code” means the Internal Revenue Code of
1986, as amended.


--------------------------------------------------------------------------------


(g)                                 “Committee” means the Benefit and Retirement
Plan Committee appointed under the Qualified Plan.

(h)                                 “Company” means VWR and any Participating
Employer.

(i)                                     “Deferral Agreement” means an agreement
filed by a Participant under this Plan to defer Base Pay and/or Bonus Amounts
for a Plan Year.  A Deferral Agreement shall be in the form prescribed by the
Committee and shall be filed within the time limits set forth in Section 3(b).

(j)                                     “Deferral Amount” means the amount of
Base Pay and Bonus Amounts a Participant elects to defer for a Plan Year, as
indicated in a Deferral Agreement.  The Deferral Amount shall be expressed as a
percentage of Pay, which shall not exceed 50% of Base Pay or 100% of Bonus
Amounts.

(k)                                  “Disability” means:

(1)                                  The Participant’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, as
determined by the Committee in its sole discretion; or

(2)                                  The Participant’s receipt, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, of income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Participant’s employer.

(l)                                     “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended.

(m)                               “Intervening Event” means, with respect to an
Account of a Participant, any of the following events specified by such
Participant in a Payment Election, if such event occurs after the date of the
Payment Event with respect to such Account:

(1)                                  The Participant’s death;

(2)                                  The Participant’s Disability; or

(3)                                  A Change in Control.

(n)                                 “Key Employee” means an employee of the
Company who is a member of a select group of management or highly compensated
employees, within the meaning of §201(2), §301(a)(3), and §401(a)(1) of ERISA,
and who is:

2


--------------------------------------------------------------------------------


(1)                                  In pay band C33 or higher; or

(2)                                  Otherwise designated by the Committee as a
Key Employee.

(o)                                 “Matching Amount” means, with respect to a
Plan Year beginning on or after January 1, 2008, an amount equal to the excess,
if any, of:

(1)                                  The lesser of (i) the sum of a
Participant’s Deferral Amounts for such Plan Year plus the Participant’s maximum
salary reduction contributions permitted under the Qualified Plan for such Plan
Year (regardless of whether the Participant makes any such contributions), or
(ii) 4% of the Participant’s Pay for such Plan Year; over

(2)                                  The Matching Contributions which the
Participant would have received under the Qualified Plan for such Plan Year had
the Participant made salary reduction contributions under the Qualified Plan in
an amount which would result in the greatest possible Matching Contributions.

With respect to the short Plan Year beginning May 1, 2007, “Matching Amount”
means the excess of (i) the lesser of the sum of Participant’s Deferral Amounts
for such Plan Year plus the Participant’s maximum salary reduction contributions
permitted under the Qualified Plan for 2007 (regardless of whether the
Participant makes any such contributions), or 6% of the Participant’s Pay for
such Plan Year, over (ii) the Matching Contributions which the Participant would
have received under the Qualified Plan for 2007 had the Participant made salary
reduction contributions under the Qualified Plan in an amount which would result
in the greatest possible Matching Contributions.

(p)                                 “Matching Contributions” means matching
contributions allocated to a Participant’s account under the Qualified Plan.

(q)                                 “Participant” means a Key Employee who has
begun to participate in the Plan under Section 3.

(r)                                    “Participating Employer” means a
subsidiary or other affiliate of VWR which has adopted the Plan pursuant to
Section 16.

(s)                                  “Pay” means all cash compensation paid to a
Participant by the Company during a Plan Year (including any bonuses, incentive
compensation, or commissions).  Pay excludes reimbursements or other expense
allowances, cash and noncash fringe benefits, moving expenses, deferred
compensation, and welfare benefits, but includes (i) any amount contributed by
salary reduction pursuant to Code §125, §132(f), or §402(e)(3), other than a
salary credit under a plan described in Code §125, and (ii) any amount deferred
at the election of the Participant pursuant to a Deferral Agreement.

(t)                                    “Payment Election” means a Participant’s
election regarding the time and form of payment with respect to an Account.  A
Payment Election shall be in

3


--------------------------------------------------------------------------------


the form prescribed by the Committee and shall be filed within the time limits
set forth in Section 6(a)(2).

(u)                                 “Payment Event” means, with respect to an
Account of a Participant, the first to occur of the following events:

(1)                                  The Participant’s death;

(2)                                  The Participant’s Disability;

(3)                                  A Change in Control;

(4)                                  The Specified Payment Date for such Account
or, if there is no Specified Payment Date, the Participant’s Separation from
Service.

If more than one of the above-listed events occur on the same date, the event
which is listed first above shall be deemed to have occurred first for purposes
of determining the time and form of payments under Section 6.

(v)                                 “Plan” means the VWR International, Inc.
Nonqualified Deferred Compensation Plan as set forth herein and as it may be
amended from time to time.

(w)                               “Plan Year” means (i) the period beginning May
1, 2007, and ending December 31, 2007; and (ii) on and after January 1, 2008,
the 12-month period beginning each January 1 and ending each December 31.

(x)                                   “Qualified Plan” means the VWR
International, Inc. Retirement Savings 401(k) Plan, as amended from time to
time, or any successor thereto.

(y)                                 “Separation from Service” means a
Participant’s separation from service with the Company and its affiliates within
the meaning of Prop. Treas. Reg. §1.409A-1(h) or any successor thereto.

(z)                                   “Specified Payment Date” means a date
specified by a Participant in a Payment Election on which an Account shall
become payable if such date occurs prior to the occurrence of another Payment
Event.  A Specified Payment Date with respect to an Account must be at least two
years later than the last day of the Plan Year to which such Account relates.

(aa)                            “Trust” means the grantor trust established by
the Company to set aside amounts to pay amounts due to the Key Employees under
this Plan.

(bb)                          “Trust Agreement” means the trust agreement
pursuant to which the Trust is established.

(cc)                            “Valuation Date” means the last day of each
calendar year and any other date or dates on which a Participant’s Accounts are
valued.

4


--------------------------------------------------------------------------------


(dd)                          “VWR” means VWR International, Inc.

3.                                       Participation and Deferral Elections.

(a)                                  A Key Employee shall begin to participate
in the Plan as of the later of (i) May 1, 2007, or (ii) the 30th day after he or
she becomes a Key Employee.

(b)                                 The following rules shall govern the timing
of a Participant’s Deferral Agreement:

(1)                                  A Participant may, by filing a Deferral
Agreement with the Committee during the period beginning April 16, 2007, and
ending April 30, 2007, elect to defer a portion of his or her Base Pay for the
2007 Plan Year.

(2)                                  A Participant may elect to defer a portion
of his or her Base Pay for any Plan Year beginning on or after January 1, 2008,
by filing a Deferral Agreement with the Committee on or before December 1 of the
prior Plan Year.

(3)                                  A Participant may elect to defer all or a
portion of his or her Bonus Amounts otherwise payable in any Plan Year beginning
on or after January 1, 2008, by filing a Deferral Agreement with the Committee
on or before June 1 of the Plan Year in which such Bonus Amounts are earned,
provided such Bonus Amounts qualify as “performance-based compensation” within
the meaning of Code §409A(4)(B)(iii).  (Bonus Amounts which do not qualify as
“performance-based compensation” may not be deferred under the Plan.)

(4)                                  Notwithstanding paragraphs (2) and (3), in
the case of a Participant who first becomes eligible to participate in the Plan
on or after January 1, 2008, and who has not previously been eligible to
participate in any other plan required to be aggregated with the Plan under
Prop. Treas. Reg. §1.409A-1(c) or any successor thereto, the Participant may
file a Deferral Agreement within 30 days after the date the Participant first
becomes eligible to participate, but such election may apply only with respect
to Pay for services to be performed subsequent to the election (as determined
under Prop. Treas. Reg. §1.409A-2(a)(6) or any successor thereto).

(c)                                  A Deferral Agreement may be revoked at any
time before the deadline described in subsection (b) but shall be irrevocable
after such date with respect to the Plan Year to which it relates, except as
otherwise provided in Section 7(b) in the event of an unforeseeable emergency or
hardship distribution.

(d)                                 A Deferral Agreement with respect to a Plan
Year shall apply only with respect to the Plan Year for which it is made.

4.                                       Accounts.

(a)                                  The Company shall establish one or more
Accounts on behalf of each Participant in the Plan.  With respect to each
Participant, the Company shall, to the

5


--------------------------------------------------------------------------------


extent necessary, maintain a separate Account for each Plan Year in which
Deferral Amounts and/or Matching Amounts are credited to such Participant, and
shall maintain separate Accounts with respect to each Plan Year for Deferral
Amounts attributable to Base Pay, Deferral Amounts attributable to Bonuses, and
Matching Amounts.

(b)                                 The following amounts shall be credited to
the applicable Account of each Participant by the Company as follows:

(1)                                  As soon as practicable after the end of
each payroll period, the Participant’s Deferral Amount (if any) for such payroll
period; and

(2)                                  As soon as administratively feasible after
December 31 of each Plan Year, but not later than March 31 following such Plan
Year, the Participant’s Matching Amount (if any) for such Plan Year, provided
that Matching Amounts shall be credited for a Plan Year only if the Company
achieves the minimum target for earnings before interest, taxes, and
amortization (EBITA) established to trigger bonus payments under the Company’s
Management Incentive Plan, as determined by the Committee in its sole
discretion.

(c)                                  As soon as practicable after an amount is
credited to a Participant’s Account under subsection (b), the Company shall set
aside assets equal to the amount so credited to the Trust.  Such assets shall be
held in the Trust and invested in accordance with the terms of the Trust
Agreement.  Notwithstanding the foregoing, or any other provision of the Plan to
the contrary, the Company shall not make any contribution to the Trust to the
extent such contribution would be treated as a transfer of property in
connection with the performance of services for purposes of Code §83 pursuant to
Code §409A(b)(3) (as amended by the Pension Protection Act of 2006) or any
successor thereto.

(d)                                 Each Participant may, from time to time,
designate the investment vehicle or vehicles which shall be used to determine
the earnings and losses of his or her Accounts from among available investment
vehicles designated from time to time by the Committee.  Any such designation by
a Participant shall be made in the form prescribed by the Committee prior to the
effective date of such designation.  Changes in a participant’s investment
designations shall be permitted on a monthly basis in accordance with rules
prescribed by the Committee.  As of each Valuation Date, each Participant’s
Accounts shall be adjusted to reflect the earnings and losses of the designated
investment vehicle or vehicles since the preceding Valuation Date.  In the event
that no designation is in effect under this subsection (d) for any period, the
Participant’s Accounts shall be adjusted to reflect the earnings and losses of a
default investment vehicle designated in advance of such period by the
Committee.

5.                                       Vesting of Accounts.  A Participant’s
Accounts shall be 100% vested at all times.

6


--------------------------------------------------------------------------------


6.                                       Payment of Accounts.

(a)                                  Except as otherwise provided below, payment
of each of a Participant’s Accounts shall be made as follows:

(1)                                  A Participant shall become entitled to
payment of an Account upon the occurrence of a Payment Event with respect to
such Account.

(2)                                  A Participant may file a Payment Election
with respect to an Account.  Separate Payment Elections may be made with respect
to each Account.  Payment Elections with respect to Base Pay and Matching
Amounts for 2007 must be filed during the period beginning April 16, 2007, and
ending April 30, 2007.  For any other Plan Year, Payment Elections with respect
to Bonus Amounts and Matching Amounts must be filed not later than the deadline
described in Section 3(b) for filing a Deferral Agreement with respect to Bonus
Amounts paid during such Plan Year (regardless of whether a Deferral Agreement
is filed), and Payment Elections with respect to Base Pay must be filed not
later than the deadline described in Section 3(b) for filing a Deferral
Agreement with respect to Base Pay for such Plan Year.

(3)                                  Payment of an Account which becomes payable
upon the occurrence of a Payment Event shall be made or commence as of the date
of the Payment Event.  Notwithstanding the foregoing, in the event a Participant
is a “specified employee” within the meaning of Code §409A(a)(2)(B)(i) and the
Payment Event is the Participant’s Separation from Service, payment of the
Participant’s Account shall not be made or commence earlier than the earlier of
(i) the date six months after such Separation from Service, or (ii) the date of
the Participant’s death.

(4)                                  A Participant’s Account which becomes
payable on account of the Participant’s death or Disability or a Change in
Control shall be paid in a single sum.  A Participant’s Account which becomes
payable on a Specified Payment Date or upon the Participant’s Separation from
Service shall be paid in a single sum unless a Payment Election provides that
payment shall be made in installments over a period of 60, 120, or 180 months. 
If payment is made in installments, the amount of each installment shall equal
(i) the balance of the Account on the payment commencement date or most recent
anniversary thereof, divided by (ii) the number of remaining payments; provided,
however, that (i) the amount of any installment shall not exceed the remaining
balance of the Account, and (ii) the amount of the last installment shall in any
event equal the remaining balance of the Account.

(5)                                  If an Intervening Event occurs after the
Payment Event with respect to an Account but before distribution of the
Participant’s entire Account, payment of the remaining Account shall be made in
a single sum as of the date of such Intervening Event.

7


--------------------------------------------------------------------------------


(6)                                  Actual payment of any amount which is
payable under this subsection (a) as of any date shall be made on such date or
as soon as practicable thereafter, but in no event later than the later of
December 31 of the calendar year including such date or the 15th day of the
third calendar month following the month including such date.

(b)                                 So long as there is a balance in an Account,
the balance shall be adjusted for earnings and losses pursuant to Section 4(d).

(c)                                  Notwithstanding the foregoing, in the event
the Plan fails to satisfy the requirements of Code §409A and the regulations
thereunder with respect to a Participant, the Participant shall receive a
distribution from his or her Accounts, not to exceed the amount required to be
included in the Participant’s income under Code §409A as a result of such
failure.

7.                                       Unforeseeable Emergency.

(a)                                  In the event a Participant experiences an
unforeseeable emergency, the Participant may request, and the Committee, in its
sole discretion, may grant, a distribution in a single sum of a all or a portion
of the Participant’s Accounts to the extent reasonably required to satisfy the
emergency need (including amounts necessary to pay any Federal, state, or local
income taxes or penalties reasonably expected to result from the distribution)
and not reasonably available from the Participant’s other resources.

(b)                                 A Participant who experiences an
unforeseeable emergency may elect to cancel all outstanding Deferral
Agreements.  Further, if a Participant receives a hardship distribution under
the Qualified Plan pursuant to Treas. Reg. §1.401(k)-1(d)(3) or any successor
thereto, the Participant’s outstanding Deferral Agreements shall automatically
be canceled, and the Participant shall not be permitted to resume deferrals
hereunder until the last day of the first Plan Year which ends at least six
months after the date of such distribution.  In any event, any subsequent
Deferral Agreements by the Participant must comply with the timing requirements
of Section 3(b).

(c)                                  For purposes of this Section 7, an
“unforeseeable emergency” is a severe financial hardship of the Participant
resulting from an illness or accident of the Participant or of a spouse or
dependent (as defined in Code §152(a)), loss of the Participant’s property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, not as a result of a natural
disaster), or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.  Payment
may not be made to the extent the emergency need is or may be relieved (i)
through reimbursement or compensation by insurance or otherwise, (ii) by
liquidation of the Participant’s assets, to the extent such liquidation would
not itself cause severe financial hardship, or (iii) by cessation of deferrals
hereunder.  The Committee, in its sole discretion, shall determine whether a
Participant has experienced an “unforeseeable emergency” within the meaning of
this Section 7 warranting a distribution.

8


--------------------------------------------------------------------------------


(d)                                 If the Participant is a member of the
Committee, he or she shall take no part in any decision of the Committee under
this Section 7 with respect to such Participant.

8.                                       Beneficiary Designation.

(a)                                  Each Participant shall designate the person
or persons as his or her beneficiary or beneficiaries to whom his or her
Accounts shall be paid in the event of his or her death prior to the complete
distribution of his or her Accounts.  Each beneficiary designation shall be in
the form prescribed by the Committee, and shall be effective only if filed with
the Committee or its designee during the Participant’s lifetime.

(b)                                 Any beneficiary designation may be changed
by a Participant without the consent of any previously designated beneficiary or
any other person by the filing of a new beneficiary designation with the
Committee.  The filing of a new beneficiary designation shall cancel all
beneficiary designations previously filed.

(c)                                  If any Participant fails to designate a
beneficiary in the manner provided above, or if the beneficiary designated by a
Participant predeceases the Participant, the Committee shall direct such
Participant’s Accounts (or the balance thereof) to be distributed as follows:

(1)                                  To the Participant’s surviving spouse
(within the meaning of Federal law); or

(2)                                  If the Participant has no surviving spouse,
then to the Participant’s estate.

(d)                                 If the beneficiary designated by a
Participant dies after the Participant dies, but before receiving distribution
of the Participant’s Accounts, and no other beneficiary designation is in
effect, the Committee shall direct that the balance of the Participant’s
Accounts be distributed to the beneficiary’s estate.

9.                                       Payment to Guardian.  If an amount is
payable under this Plan to a minor, a person declared incompetent, or a person
incapable of handling the disposition of property, the Committee may direct the
payment of the amount to the guardian, legal representative, or person having
the care and custody of the minor, incompetent, or incapable person.  The
Committee may require proof of incompetency, minority, incapacity, or
guardianship as it may deem appropriate prior to the distribution of the
amount.  The distribution shall completely discharge the Committee and the
Company from all liability with respect to the amount distributed.

10.                                 Withholding; Payroll Taxes.  The Company
shall withhold from payments made under the Plan any taxes required to be
withheld from a Participant’s wages for Federal, state, or local taxes.

9


--------------------------------------------------------------------------------


11.                                 Source of Funds.

(a)                                  In General.  This Plan shall be unfunded,
and, except as provided in subsection (b), payment of benefits hereunder shall
be made from the general assets of the Company.  Any assets which may be set
aside, earmarked, or identified as being intended for the payment of benefits
under this Plan shall remain assets of the Company and shall be subject to the
claims of its general creditors.  Each Participant and beneficiary shall be a
general and unsecured creditor of the Company to the extent of the value of his
or her benefit accrued hereunder, and he or she shall have no right, title, or
interest in any specific asset that the Company may set aside, earmark, or
identify as for the payment of benefits under the Plan.  The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

(b)                                 Trust.  Notwithstanding subsection (a),
assets may be set aside in a trust and earmarked for the payment of benefits
under this Plan, provided Participants continue to be general and unsecured
creditors of the Company with respect to assets set aside in the trust.

12.                                 Committee.

(a)                                  In General.  This Plan shall be
administered by the Committee.  Unless the Plan expressly provides otherwise,
the Committee shall have the sole discretion to construe and interpret the
provisions of the Plan and to determine all questions concerning benefit
entitlements, including the power to construe and determine disputed or doubtful
terms.  To the maximum extent permissible under law, the determinations of the
Committee on all such matters shall be final and binding upon all persons
involved.

(b)                                 Records and Reports.  The Committee shall
keep a record of its proceedings and actions and shall maintain all books of
account, records, and other data as shall be necessary for the proper
administration of the Plan.  Such records shall contain all relevant data
pertaining to individual Participants and their rights under the Plan.  The
Committee shall have the duty to carry into effect all rights or benefits
provided hereunder to the extent assets of the Company are properly available
therefor.

(c)                                  Payment of Expenses.  The Company shall pay
all expenses of administering the Plan.  Such expenses shall include any
expenses incident to the functioning of the Committee.

(d)                                 Indemnification for Liability.  The Company
shall indemnify the members of the Committee and the employees of the Company to
whom the Committee delegates duties under the Plan against any and all claims,
losses, damages, expenses, and liabilities arising from their responsibilities
in connection with the Plan, unless the same is determined to be due to gross
negligence or willful misconduct.

10


--------------------------------------------------------------------------------


13.                                 Claims Procedure.

(a)                                  Right to Make Claim.  A Participant or
beneficiary or his or her authorized representative (hereinafter, “Claimant”)
who disagrees with the Committee’s determination of his or her right to Plan
benefits must submit a written claim and exhaust this claim procedure before
legal recourse of any type is sought.  The claim must include the important
issues the Claimant believes support the claim.  The Committee, pursuant to the
authority provided in this Plan, shall either approve or deny the claim.

(b)                                 Process for Denying a Claim.  The
Committee’s partial or complete denial of an initial claim must include an
understandable written or electronic response setting forth, in a manner
calculated to be understood by the Claimant, (i) the specific reasons why the
claim is being denied (with specific reference to the pertinent Plan provisions
on which the denial is based), (ii) a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary, and (iii) a description of the
Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
§502(a) of ERISA following an adverse benefit determination on review.

(c)                                  Appeal of Denial and Final Review.  A
Claimant may request in writing that the Committee review the claim denial.  The
Claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits.  The Claimant shall also have the opportunity to
submit written comments, documents, records, and other information relating to
the claim for benefits, and the Committee shall take into account all such
information submitted without regard to whether such information was submitted
or considered in the initial benefit determination.

The decision on review shall be written or electronic and, in the case of an
adverse determination, shall include specific reasons for the decision, written
in a manner calculated to be understood by the Claimant, and specific references
to the pertinent Plan provisions on which the decision is based.  The decision
on review shall also include (i) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, or other information relevant to the Claimant’s claim
for benefits, and (ii) a statement describing any voluntary appeal procedures
offered by the Plan, and a statement of the Claimant’s right to bring an action
under §502(a) of ERISA.

(d)                                 Time Frame.  The initial claim, its review,
appeal, and final review shall be made in a timely fashion, subject to the
following time table:

 

Days to Respond

Action

 

From Last Action

Committee’s initial decision

 

90 days

Interested party requests final review

 

60 days

Committee’s final decision

 

60 days

 

11


--------------------------------------------------------------------------------


However, the Committee may take up to twice the maximum response time for its
initial and final review if it provides an explanation in writing within the
normal period of why an extension is needed and when its decision will be
forthcoming.  In the event the Claimant fails to submit information necessary to
decide a claim, the applicable period shall be tolled from the date on which the
extension notice is sent to the Claimant until the date on which the Claimant
responds to the request for additional information.

(e)                                  Compliance with Regulations.  The claims
procedure of this Plan shall be administered in accordance with the claims
procedure regulations of the Department of Labor set forth in 29 C.F.R.
§2560.503-1.  Notwithstanding any provision of this Section 13 to the contrary,
to the extent such regulations so require, determinations as to whether Plan
provisions regarding Disability apply to a Participant shall be made in
accordance with the Department of Labor’s claims procedure regulations
applicable to claims for disability benefits, and any such determination shall
be made by (1) one member of the Committee in the case of an initial claim, and
(2) the remaining members of the Committee in the case of the review of a denied
claim.

(f)                                    Exhaustion of Remedies.  A Claimant shall
have no right to bring any action in any court regarding a claim for benefits
prior to filing a claim for benefits and exhausting his or her rights to review
under this Section 13 in accordance with the time frames set forth herein.

14.                                 Nonalienation of Benefits.  Except as
hereinafter provided with respect to marital disputes, none of the benefits or
rights of a Participant or any beneficiary of a Participant shall be subject to
the claim of any creditor.  In particular, to the fullest extent permitted by
law, all such benefits and rights shall be free from attachment, garnishment, or
any other legal or equitable process available to any creditor of the
Participant and his or her beneficiary.  Neither the Participant nor his or her
beneficiary shall have the right to alienate, anticipate, commute, pledge,
encumber, or assign any of the payments which he or she may expect to receive,
contingently or otherwise, under this Plan, except the right to designate a
beneficiary to receive death benefits provided hereunder.  In cases of marital
dispute, the Company shall observe the terms of the Plan unless and until
ordered to do otherwise by a state or Federal court.  As a condition of
participation, a Participant agrees to hold the Company harmless from any harm
that arises out of the Company’s obeying the final order of any state or Federal
court, whether such order effects a judgment of such court or is issued to
enforce a judgment or order of another court.

15.                                 Amendment and Termination.

(a)                                  The Committee may approve and execute
changes of a technical nature to the Plan which do not materially affect the
substance thereof and which, in the opinion of the Committee, are necessary and
desirable.  In addition, the Board reserves the right to amend the Plan, by
written resolution, at any time and from time to time in any fashion (including
any amendment that applies to a Participant who has had a Separation from
Service), and to terminate it at will.

12


--------------------------------------------------------------------------------


(b)                                 No amendment or termination of this Plan
shall affect the rights of any Participant or his or her beneficiary with
respect to the amount of his or her Accounts determined as of the date of such
amendment or termination, as subsequently adjusted in accordance with Section
4(d) for earnings and losses; provided, however, that (i) such limitation shall
not apply to any amendment or termination that the Committee or the Board, in
its sole discretion, determines is necessary or appropriate to avoid the
additional tax under Code §409A(a)(1)(B), and (ii) such limitation shall not
preclude the Committee from making changes to the available investment vehicle
or vehicles for determining earnings and losses pursuant to Section 4(d).

16.                                 Participating Employers.

(a)                                  Any affiliate of VWR, with the consent of
the Committee, may adopt the Plan and become a Participating Employer hereunder
by filing with the Committee a certified copy of a resolution of that company’s
board of directors (or other governing body) providing for its adoption of the
Plan.

(b)                                 Any action required or permitted to be taken
under the Plan by the Company shall be by resolution of the Board or by a duly
authorized committee of the Board or by a person or persons authorized by
resolution of the Board or the committee.  Each Participating Employer appoints
the Board (or the person or persons authorized by the Board) as its agent to
exercise on its behalf any action required or permitted to be taken under the
Plan by the Company.

17.                                 No Contract of Employment.  Nothing
contained herein shall be construed as conferring upon any person the right to
be employed by the Company or to continue in the employ of the Company.

18.                                 Applicable Law.  The provisions of this Plan
shall be construed and interpreted according to the laws of the Commonwealth of
Pennsylvania (without reference to principles of conflicts of law), to the
extent not superseded by Federal law.

19.                                 Successors.  The provisions of this Plan
shall bind and inure to the benefit of the Company and its successors and
assigns.  The term “successors” as used herein shall include any corporate or
other business entity which shall, whether by merger, consolidation, purchase or
otherwise, acquire all or substantially all of the business and assets of the
Company, and successors of any such corporation or other business entity.

20.                                 Headings.  The headings of the Sections of
the Plan are for reference only.  In the event of a conflict between a heading
and the contents of a Section, the contents of the Section shall control.

21.                                 Gender and Number.  Whenever any words are
used herein in any specific gender, they shall be construed as though they were
also used in any other applicable gender.  Whenever any words used herein are in
the singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

13


--------------------------------------------------------------------------------


22.                                 Top-Hat Plan.  While, as stated in Section
1, this Plan is intended to cover a “select group of management or highly
compensated employees,” in the event it is determined not to be a plan described
in §201(2), §301(a)(3), and §401(a)(1) of ERISA, it shall be deemed to be two
plans, one plan covering the group that consists of a select group of management
or highly compensated employees and the other plan covering the group that does
not meet this definition.

IN WITNESS WHEREOF, VWR INTERNATIONAL, INC. has caused these presents to be duly
executed this           day of                  , 2007.

Attest:

 

VWR INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

14


--------------------------------------------------------------------------------